Exhibit 10.1

SIXTH AMENDMENT

THIS SIXTH AMENDMENT (this “Amendment”), dated as of November 9, 2012, to the
Credit Agreement referenced below is by and among Acadia Healthcare Company,
Inc. (f/k/a Acadia Healthcare Company, LLC), a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and Bank of America, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
April 1, 2011, by and among the Borrower, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to such modifications to the
Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments. The Credit Agreement is amended as follows:

2.1 In the definition of “Consolidated EBITDA” in Section 1.01, in clause
(b) the “and” after clause (xxvii) is deleted and replaced with a “;” and a new
clause (xxix) is inserted after clause (xxviii) to read as follows:

and; (xxix) for any period of four fiscal quarters ending after the effective
date of the Sixth Amendment to this Agreement, fees and out-of-pocket expenses
incurred in such period in connection with any Permitted Acquisition (whether or
not consummated) in an amount not to exceed 10% of the aggregate consideration
of such Permitted Acquisition; provided, that the aggregate amount of fees and
out-of-pocket expenses added back pursuant to this clause (xxix) for all
Permitted Acquisitions in such period shall not exceed $3,000,000;

2.2 The following definitions are added to Section 1.01 in the appropriate
alphabetical order to read as follows:

“Park Royal” means, The Pavilion at HealthPark, LLC, a Florida limited liability
company, d/b/a Park Royal Hospital.

“Park Royal IRB Debt” has the meaning specified in Section 8.03.



--------------------------------------------------------------------------------

2.3 In Section 7.12 of the Credit Agreement the following is added to the end of
that section before the period:

provided, that Park Royal shall not be required to become a Guarantor so long as
the Park Royal IRB Debt prohibits Park Royal from granting a Guaranty of the
Obligations.

2.4 In Section 8.01 of the Credit Agreement the “and” after clause (t) is
deleted, clause (u) is renumbered clause (v) and a new clause (u) is added after
clause (t) to read as follows:

(u) Liens securing the Park Royal IRB Debt; provided that (i) such Lien does not
at any time encumber any property other than the assets of Park Royal described
in the documents governing the Park Royal IRB Debt as of the date of the
Permitted Acquisition of Park Royal; and

2.5 In Section 8.02 of the Credit Agreement, the “and” after clause (j) is
deleted, clause (k) is renumbered clause (m) and a new clauses (k) and (l) are
inserted to read as follows:

(k) Investments in Park Royal for working capital in an amount not to exceed $3
million in the aggregate at any time outstanding;

(l) Investments by any Loan Party consisting of the purchase of bonds issued by
the Lee County Industrial Development Authority, the proceeds of which were used
to fund the Park Royal IRB Debt; provided that no Event of Default shall have
occurred and be continuing at the time of such purchase; and

2.6 In Section 8.03 of the Credit Agreement clause (f) is amended in its
entirety to read as follows:

(f) Guarantees with respect to Indebtedness permitted under this Section 8.03
other than the Park Royal IRB Debt;

2.7 In Section 8.03 of the Credit Agreement clause (n) is renumbered clause
(o) and a new clause (n) is added after clause (m) to read as follows:

(n) Indebtedness of Park Royal constituting loans from the Lee County Industrial
Development Authority in an amount not to exceed $23 million assumed in
connection with the Permitted Acquisition of Park Royal (the “Park Royal IRB
Debt”); and

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors, the Required Lenders and the
Administrative Agent.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

 

2



--------------------------------------------------------------------------------

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

10. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first above written.

 

BORROWER:    ACADIA HEALTHCARE COMPANY, INC.,    a Delaware corporation    By:
/s/ Brent Turner            Name: Brent Turner    Title: President GUARANTORS:
   ACADIA MANAGEMENT COMPANY, INC., a Delaware corporation    ACADIA-YFCS
HOLDINGS, INC., a Delaware corporation    YOUTH & FAMILY CENTERED SERVICES,
INC., a Georgia corporation    ACADIA HOSPITAL OF LONGVIEW, LLC,    a Delaware
limited liability company    KIDS BEHAVIORAL HEALTH OF MONTANA, INC., a Montana
corporation    ACADIA VILLAGE, LLC, a Delaware limited liability company   
LAKEVIEW BEHAVIORAL HEALTH SYSTEM LLC,    a Delaware limited liability company
   ACADIA RIVERWOODS, LLC, a Delaware limited liability company    ACADIA
LOUISIANA, LLC, a Delaware limited liability company    ACADIA ABILENE, LLC, a
Delaware limited liability company    ACADIA HOSPITAL OF LAFAYETTE, LLC,    a
Delaware limited liability company    YFCS MANAGEMENT, INC., a Georgia
corporation    YFCS HOLDINGS-GEORGIA, INC., a Georgia corporation    OPTIONS
COMMUNITY BASED SERVICES, INC., an Indiana corporation    OPTIONS TREATMENT
CENTER ACQUISITION CORPORATION,    an Indiana corporation    RESOLUTE
ACQUISITION CORPORATION, an Indiana corporation    RESOURCE COMMUNITY BASED
SERVICES, INC., an Indiana corporation    RTC RESOURCE ACQUISITION CORPORATION,
an Indiana corporation    SUCCESS ACQUISITION CORPORATION, an Indiana
corporation    ASCENT ACQUISITION CORPORATION, an Arkansas corporation   
SOUTHWOOD PSYCHIATRIC HOSPITAL, INC., a Pennsylvania corporation    MEMORIAL
HOSPITAL ACQUISITION CORPORATION,    a New Mexico corporation    MILLCREEK
MANAGEMENT CORPORATION, a Georgia corporation    REHABILITATION CENTERS, INC., a
Mississippi corporation    LAKELAND HOSPITAL ACQUISITION CORPORATION,    a
Georgia corporation    PSYCHSOLUTIONS ACQUISITION CORPORATION, a Florida
corporation    YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,    a New
Mexico corporation    By: /s/ Brent Turner            Name: Brent Turner   
Title: President

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC., an Arizona corporation   YOUTH
AND FAMILY CENTERED SERVICES OF FLORIDA, INC.,a Florida corporation   PEDIATRIC
SPECIALTY CARE, INC., an Arkansas corporation   CHILD & YOUTH PEDIATRIC DAY
CLINICS, INC, an Arkansas corporation   MED PROPERTIES, INC., an Arkansas
corporation   ASCENT ACQUISITION CORPORATION-CYPDC, an Arkansas corporation  
ASCENT ACQUISITION CORPORATION-PSC, an Arkansas corporation   MEDUCARE
TRANSPORT, L.L.C., an Arkansas limited liability company   PEDIATRIC SPECIALTY
CARE PROPERTIES, LLC,an Arkansas limited liability company   CHILDRENS MEDICAL
TRANSPORTATION SERVICES, LLC,an Arkansas limited liability company   MILLCREEK
SCHOOLS INC., a Mississippi corporation   HABILITATION CENTER, INC., an Arkansas
corporation   MILLCREEK SCHOOL OF ARKANSAS, INC., an Arkansas corporation  
PSYCHSOLUTIONS, INC., a Florida corporation   WELLPLACE, INC., a Massachusetts
corporation   DETROIT BEHAVIORAL INSTITUTE, INC., a Massachusetts corporation  
RENAISSANCE RECOVERY, INC., a Massachusetts corporation   PHC OF MICHIGAN, INC.,
a Massachusetts corporation   NORTH POINT PIONEER, INC., a Massachusetts   PHC
MEADOWWOOD, INC., a Delaware corporation   PHC OF UTAH, INC., a Massachusetts
corporation   PHC OF VIRGINIA, INC., a Massachusetts corporation   PHC OF
NEVADA, INC., a Massachusetts corporation   SEVEN HILLS HOSPITAL, INC., a
Delaware corporation   BEHAVIORAL HEALTH ONLINE, INC., a Massachusetts
corporation   REBOUND BEHAVIORAL HEALTH, LLC,a South Carolina limited liability
company   PSYCHIATRIC RESOURCE PARTNERS, INC.,a Delaware limited liability
company   SUNCOAST BEHAVIORAL, LLC, a Delaware limited liability company  
ACADIA MERGER SUB, LLC, a Delaware limited liability company   HERMITAGE
BEHAVIORAL, LLC, a Delaware limited liability company   RED RIVER HOSPITAL, LLC,
a Delaware limited liability company   SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,a
Delaware limited liability company   ROLLING HILLS PROPERTIES, INC., an Oklahoma
corporation   ROLLING HILLS HOSPITAL, INC., an Oklahoma corporation   By: /s/
Brent Turner           Name: Brent Turner   Title: President

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
  /s/ Roberto Salazar             Name:   Roberto Salazar     Title:   Vice
President

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

LENDERS:    BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
   By: /s/ Suzanne B. Smith            Name: Suzanne B. Smith    Title: Senior
Vice President    FIFTH THIRD BANK    By: /s/ William D. Priester           
Name: William D. Priester    Title: Senior Vice President    CITIBANK, N.A.   
By: /s/ Laura Fogarty            Name: Laura Fogarty    Title: Vice President   
REGIONS BANK    By: /s/ Gregory M. Ratliff            Name: Gregory M. Ratliff
   Title: Senior Vice President    RAYMOND JAMES BANK, N.A.    By: /s/ Alexander
L. Rody            Name: Alexander L. Rody    Title: Senior Vice President   
ROYAL BANK OF CANADA    By: /s/ Sharon M. Liss            Name: Sharon M. Liss
   Title: Authorized Signatory    FIRST TENNESSEE BANK    By: /s/ Cathy
Wind            Name: Cathy Wind    Title: SVP    CAPSTAR BANK    By: /s/
Timothy B. Fouts            Name: Timothy B. Fouts    Title: Vice President

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

   GE CAPITAL BANK,    Formerly known as GE CAPITAL FINANCIAL INC.    By: /s/
Heather-Leigh Glade            Name: Heather-Leigh Glade    Title: Duly
Authorized Signatory    GENERAL ELECTRIC CAPITAL CORPORATION    By: /s/ John
Dale            Name: John Dale    Title: Duly Authorized Signatory    JEFFERIES
FINANCE LLC    By: /s/ Michael Leder            Name: Michael Leder    Title:
Managing Director    JFIN FUND III, LLC    By: /s/ Daniel Duval            Name:
Daniel Duval    Title: General Counsel    JFIN CLO 2007 LTD,    As a Lender   
By Jefferies Finance LLC,    As Collateral Manager    By: /s/ Daniel
Duval            Name: Daniel Duval    Title: General Counsel